OPINION — AG — ** EMPLOYMENT AGENCY — TEACHERS — SERVICES ** QUESTION(1): IT IS ILLEGAL ON THE PART OF AN EMPLOYMENT AGENCY TO COLLECT A PERCENTAGE OF TEACHERS' SALARIES FOR SERVICES PERFORMED IN SECURING EMPLOYMENT FOR THEM ? — AFFIRMATIVE, QUESTION(2): IS IT ILLEGAL ACT COMMITTED BY THE TEACHER WHEN SHE PAYS FOR SERVICES RENDERED IN SECURING EMPLOYMENT FOR HER ? — AFFIRMATIVE (EMPLOYMENT FEES, COMMISSION, PAYMENT, SCHOOLS, TEACHERS, EMPLOYMENT POSITION) CITE: 70 O.S. 6-1 [70-6-1], 70 O.S. 6-11 [70-6-11], 70 O.S. 6-13 [70-6-13], OPINION NO. NOVEMBER 25, 1936 (J. H. JOHNSON)